     Case 2:19-cv-01896-TLN-DB Document 7 Filed 11/05/19 Page 1 of 2


 1   CLAUDIA M. QUINTANA
 2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants,
     CITY OF VALLEJO, ANDREW BIDOU
 9

10
                                  UNITED STATES DISTRICT COURT
11
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   DEYANA JENKINS, an individual,                          Case No. 2:19-cv-01896-TLN-DB
14
                    Plaintiff,
15                                                           NOTICE OF UNAVAILABILITY
            vs.                                              OF COUNSEL
16
     CITY OF VALLEJO, a municipal corporation;               Complaint Filed: September 18, 2019
17
     ANDREW BIDOU, in his official capacity as
18   Chief of Police; and DOES 1-50, individually
     and in their official capacities as Police Officers
19   for the CITY OF VALLEJO, jointly and
     severally,
20

21                  Defendants.
22

23   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24          NOTICE IS HEREBY GIVEN that Timothy R. Smyth will be out of the country and
25   will be unavailable for any purpose whatsoever, including but not limited to receiving notice of
26   any kind, responding to ex parte applications, appearing in court, or attending depositions on the
27   following dates:
28                                November 20, 2019 – December 4, 2019



     NOTICE OF UNAVAILABILITY OF COUNSEL
                                                       -1-
     Case 2:19-cv-01896-TLN-DB Document 7 Filed 11/05/19 Page 2 of 2


 1          Purposefully scheduling a conflicting proceeding without good cause is sanctionable
 2   conduct. (Tenderloin Housing Clinic, Inc. v. Sparks (1992) 8 Cal.App.4th 299.)
 3

 4   DATED: November 5, 2019                         Respectfully submitted,
 5

 6                                                   /s/ Timothy R. Smyth
                                                     TIMOTHY R. SMYTH
 7                                                   Deputy City Attorney
 8
                                                     Attorney for Defendants
                                                     CITY OF VALLEJO, ANDREW BIDOU
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     NOTICE OF UNAVAILABILITY OF COUNSEL
                                                   -2-
